ON REHEARING.
PER CURIAM.
On the former hearing of this case, this court held that $1,000 was obtained from Beal, the respondent, on the seventh day of September, and that' $800 was thereafter obtained from him on the twenty-ninth day of October, 1898, for the benefit of the bankrupt corporation; that the latter sum, having been obtained within four months from the time of the filing of the petition in bankruptcy, should be rejected, under the provisions of the bankrupt act. In the respondent’s brief it was stated that the petition in bankruptcy was filed February 13, 1899, and this daté was inadvertently taken by this court as the date of the filing of said petition. Upon a rehearing of the case, we find that such petition in bankruptcy was not filed until the fourteenth day of March, 1899, being more than four months after the $800 was obtained by Beal for the corporation, and therefore the reason given in the former opinion for the rejection of the $800 claim is not well founded, and for that reason a rehearing was granted. Upon further examination, we find that on *563tbe twenty-ninth day of October, 1898, the corporation, through its directors, obtained from Beal $800 for its use, and deposited the same in a bank to its credit, and soon thereafter, and more than four months prior to the time of the filing of the petition in bankruptcy, used said money, with knowledge of the facts, for the purpose of paying its debts, and in constructing improvements upon its real property; that at the time said money was obtained it was agreed that Beal should be secured therefor by a deed of the real estate; that by using the money so obtained, with knowledge of the facts, the corporation ratified the acts of its directors in obtaining it, and is chargeable with that sum of money, with interest, in addition to the $1,000 granted by .the former opinion. The opinion and order heretofore filed should be modified in accordance with the above facts. The deed executed by the corporation to Beal on the twenty-ninth of December, 1898, for the purpose of securing the money borrowed, and interest, should be treated and decreed to be a mortgage to secure the payment of the sum of $1,000 and interest, borrowed, from Beal in September, 1898, and for the further sum of $800 and interest, borrowed in October, 1898, and the appellant and trustee of the bankrupt corporation is and should be concluded by it. To this .extent the deed may be enforced as a mortgage for the payment of $1,800 and interest, so borrowed, against the appellant and said bankrupt corporation. With this view of the case, the judgment and decree of the district court is affirmed, with costs; and it is so ordered.